TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00116-CR



                                  Leandre Morris III, Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-14-302453, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                This is an appeal pursuant to Anders v. California.1 A jury convicted appellant

Leandre Morris III of the offense of aggravated robbery, enhanced by a prior conviction for

aggravated robbery to habitual offender status.2 The jury then assessed punishment for appellant at

fifty years’ imprisonment.

                Evidence considered by the jury included the testimony of Homero Hernandez, the

assistant manager of the Burger King on East Riverside in Austin, Texas. Hernandez testified that

he was on duty when the burglary occurred. According to Hernandez, a short, thin, dark-skinned

male entered the restaurant, walking with a slight limp, and demanded all of the restaurant’s cash.

Hernandez recalled that the man wore black gloves, dark clothes, and a Presidential Halloween



       1
           386 U.S. 738 (1967).
       2
           See Tex. Penal Code §§ 29.03; 12.42(c)(1).
mask, and carried a gun and a white and red plastic grocery bag. Hernandez testified that he handed

over all of the bills in the cash registers but he denied having access to the manager’s safe. He

further testified that, after handing over the money, a scuffle ensued and he fled out of the restaurant,

where he saw Marcos Gomez, another employee, calling 911. Hernandez explained that the burglar

exited the building, pointed his gun toward Hernandez and Gomez on the sidewalk, and fired three

shots at Gomez, wounding him severely, as Hernandez ran away. Hernandez testified that when he

turned back toward the building, he watched the burglar drive off in a white SUV with temporary

tags that said “Long Motors.” Hernandez’s testimony was corroborated by similar testimony from

Gomez and other employees on the scene.

                The State also introduced testimony from an employee at Long Motors and the

investigating officers. The Long Motors employee testified that Morris had purchased the white

SUV shortly before the date of the burglary. The employee also recalled that Morris was a short,

thin, dark-skinned male who walked with a limp. The investigating officers testified that, using

information gathered from Long Motors, the crime scene, and a confidential informant, they

identified Morris, located his whereabouts, and executed an arrest warrant on him and a search

warrant on his hotel room. The officers testified that they found black gloves, black clothes, a

Ronald Reagan mask, and a white and red plastic grocery bag in Morris’s hotel room. They also

found a folder containing paperwork for the purchase of the white SUV from Long Motors and a

revolver with three expended cartridges matching the type of handgun that caused Gomez’s injuries.




                                                   2
                Based on the above and other evidence, Morris was indicted for aggravated robbery,

enhanced with a prior conviction for another offense of aggravated robbery. At trial, the jury found

Morris guilty of the charged offense and assessed punishment at fifty years’ imprisonment. The

district court rendered judgment on the verdict, and this appeal followed.

                Morris’s court-appointed counsel has filed a motion to withdraw supported by a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced.3 Counsel has certified to the Court that he has provided a

copy of the motion and brief to Morris, advised Morris of his right to examine the appellate record

and file a pro se response, and supplied Morris with a form motion for pro se access to the appellate

record.4 No pro se brief or other written response has been filed.

                We have reviewed the record and counsel’s brief. We agree with counsel that the

appeal is frivolous and without merit. We find nothing in the record that might arguably support the

appeal. Counsel’s motion to withdraw is granted.

                The judgment of conviction is affirmed.



                                                      ____________________________________

                                                      Bob Pemberton, Justice



       3
         See 386 U.S. at 744–45; see also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972).
       4
           See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014).

                                                 3
Before Justices Puryear, Pemberton, and Goodwin

Affirmed

Filed: July 21, 2017

Do Not Publish




                                            4